Citation Nr: 0306877	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a stomach disability, 
claimed as due to the veteran's service-connected low back 
disability.  

[The issue of entitlement to an increased rating for lumbar 
paravertebral myositis, clinical L4-5, S1 radiculopathy, 
currently evaluated as 40 percent disabling, will be the 
subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs which, 
in pertinent part, denied the veteran's claim for service 
connection for chronic gastritis, and awarded him an 
increased rating, from 20 to 40 percent, for a low back 
disability.  The veteran was so notified in February 1996.  
He responded with a February 1997 Notice of Disagreement 
regarding these determinations, and was afforded a July 1997 
Statement of the Case.  He then filed a timely substantive 
appeal, perfecting his appeal of these issues.  

The veteran's appeal was originally presented to the Board in 
March 2001, at which time these issues were remanded for 
additional development.  They have now been returned to the 
Board.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a low back 
disability, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence indicates the veteran has 
gastritis and peptic ulcer disease as a result of his 
service-connected low back disability.  


CONCLUSION OF LAW

Entitlement to service connection for a duodenal ulcer and 
erosive gastritis is warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  However, by virtue of the positive 
outcome of this decision, no prejudice results to the veteran 
from consideration of his appeal at this time, and his appeal 
is ready to be considered on the merits.  

The veteran seeks service connection for a gastrointestinal 
disability, which he claims results from his service-
connected low back disability.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Service connection may be awarded for any disability 
which is due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2002).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes that the veteran has been awarded service 
connection for lumbar paravertebral myositis, with clinical 
L4-5, S1 radiculopathy.  According to a May 1996 statement 
from M.O.C., M.D., the veteran has current diagnoses of 
gastroesophageal reflux disease, a duodenal ulcer, and 
erosive gastritis, confirmed by a March 1995 endoscopy.  
Biopsies were negative for evidence of H. pylori.  Thus, Dr. 
C. concluded that "[t]he other etiological factor that could 
be related are [aspirin] and [non-steroidal anti-inflammatory 
drugs] use."  The doctor further noted the veteran had "a 
pain problem . . . requiring those medications."  In a 
subsequent November 1998 medical opinion statement, Dr. C. 
confirmed current diagnoses of a duodenal ulcer and erosive 
gastritis for which "the most probable etiology . . . is the 
use of [non-steroidal anti-inflammatory drugs] taken for 
pain."  No other medical evidence, either VA or private, 
contradicts Dr. C.'s May 1995 and November 1998 medical 
opinion statements.  

The veteran has himself asserted that he takes pain 
medication for his low back disability.  While the veteran is 
not competent to offer medical testimony regarding the nexus, 
if any, between the use of pain medication and any resulting 
gastrointestinal disability, he is certainly competent to 
testify regarding matters receptive to lay observation.  See 
Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  Thus, the 
Board accepts the veteran's contentions that he has pain 
primarily in his low back, and takes pain medication for this 
reason.  Because the veteran's duodenal ulcer and erosive 
gastritis are likely the result of his use of pain 
medication, according to the medical evidence of record, and 
in light of the statutory benefit of the doubt to be afforded 
the claimant, the Board concludes a grant of service 
connection for a duodenal ulcer and erosive gastritis is 
warranted.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for a duodenal ulcer and 
erosive gastritis is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

